Fourth Court of Appeals
                                           San Antonio, Texas
                                                  January 23, 2019

                                               No. 04-19-00019-CR

                                            IN RE Justin J. GOMEZ

                                        Original Mandamus Proceeding 1

                                                      ORDER

        On January 10, 2019, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DISMISSED FOR LACK OF JURISDICTION. See TEX. R. APP. P.
52.8(a).

           It is so ORDERED on January 23, 2019.


                                                                         _____________________________
                                                                         Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2019.

                                                                         _____________________________
                                                                         Keith E. Hottle, Clerk of Court




1
    This original proceeding arises out of a proceeding that was pending in the San Antonio Municipal Court.